UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0 – 20660 DIRECT INSITE CORP. (Exact name of registrant as specified in its charter) Delaware 11-2895590 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 13450 West Sunrise Blvd., Suite 510, Sunrise, FL (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (631) 873-2900 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x The number of shares of $.0001 par value common stock outstanding as of November 14, 2012 was: 12,464,251. Table of Contents PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2012 (Unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosure About Market Risk 19 Item 4. Controls and Procedures 19 PART II – OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 20 Item 3. Defaults in Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 20 Signatures 21 CERTIFICATIONS Exhibits Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements DIRECT INSITE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) SEPTEMBER 30, 2, 2011 (Unaudited) (Audited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable Prepaid expenses and other current assets Deferred tax assets - current Total Current Assets Property and Equipment, Net Deferred Tax Asset Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Accounts payable and accrued expenses $ $ Current portion of capital lease obligations Current portion of notes payable 45 62 Deferred revenue 70 Deferred rent payable 25 30 Total Current Liabilities Other Liabilities Capital lease obligations, net of current portion Notes payable, net of current portion - 33 Total Liabilities Commitments and Contingencies Stockholders' Equity Preferred stock, $0.0001 par value; 2,000,000 shares authorized; none issued or outstanding Common stock; $0.0001 par value; 50,000,000 shares authorized;12,484,262 and 12,156,760 shares issued and 12,444,335 and 12,116,833 shares outstanding in 2012 and 2011 1 1 Additional paid-in capital Accumulated deficit ) ) Common stock in treasury, at cost; 24,371 shares in 2012 and 2011 ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to condensed consolidated financial statements. 3 Table of Contents DIRECT INSITE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS - UNAUDITED (in thousands) Three Months Ended September 30, Nine Months Ended September 30, Revenues Recurring revenues $ Professional services fees and other Total Revenues Costs and Expenses Operations, research and development Sales and marketing General and administrative Severance pay to former CEO Amortization and depreciation 74 Total Operating Costs and Expenses Operating Income (Loss) ) Other (Expense) Income Other (expense) income, net ) 12 ) ) Total Other (Expense) Income, Net ) 12 ) ) Income (Loss) Before Provision for Income Taxes 92 ) Provision for Income Taxes Net Income (Loss) $ 92 $ $ $ ) Basic Income (Loss) Per Share $ ) Diluted Income (Loss) Per Share $ ) Basic Weighted Average Common Stock Outstanding Diluted Weighted Average Common Stock Outstanding See notes to condensed consolidated financial statements. 4 Table of Contents DIRECT INSITE CORP. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS - UNAUDITED (in thousands) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 Cash Flows From Operating Activities Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operations: Amortization and depreciation Stock-based compensation expense 95 Deferred rent expense (5 ) 18 Changes in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses and other current assets ) ) Accounts payable and accrued expenses 92 Deferred revenue 70 ) Total Adjustments 48 Net Cash Provided by Operating Activities 30 Cash Flows Used in Investing Activities Expenditures for property and equipment ) ) Cash Flows From Financing Activities Proceeds from exercise of stock options Repayment of notes payable ) ) Repayment of capital lease obligations ) (8
